Case: 21-50538      Document: 00516424742         Page: 1    Date Filed: 08/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         August 9, 2022
                                   No. 21-50538                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Emilio Villalobos-Alcala,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 2:18-CV-1
                             USDC No. 2:13-CR-217-1


   Before Haynes, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*
          Emilio Villalobos-Alcala, federal prisoner # 11837-380, moves for a
   certificate of appealability (COA) to appeal the district court’s denial of his
   28 U.S.C. § 2255 motion challenging his convictions for conspiracy to
   possess with intent to distribute marijuana, conspiracy to import marijuana,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50538      Document: 00516424742          Page: 2   Date Filed: 08/09/2022




                                    No. 21-50538


   conspiracy to possess firearms in furtherance of a drug trafficking crime, and
   two counts of aiding and abetting smuggling goods from the United States.
   He argues that (1) his trial counsel was ineffective because he failed to
   investigate, interview, and call various witnesses; and (2) the district court
   abused its discretion in denying his motion to amend his § 2255 motion and
   his motion for transcripts.
          In his COA motion, Villalobos-Alcala does not raise any of the
   remaining claims that he raised in his § 2255 motion. Therefore, he has
   abandoned these claims by failing to brief them adequately in his COA
   motion. See Matchett v. Dretke, 380 F.3d 844, 848 (5th Cir. 2004).
          To obtain a COA, he must make a “substantial showing of the denial
   of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537
   U.S. 322, 336 (2003). Where claims are rejected on the merits, the prisoner
   must “demonstrate that reasonable jurists would find the district court’s
   assessment of the constitutional claims debatable or wrong” or that the issues
   presented “deserve encouragement to proceed further.” Slack v. McDaniel,
   529 U.S. 473, 484 (2000). When a claim is denied on procedural grounds, a
   COA should issue “when the prisoner shows, at least, that jurists of reason
   would find it debatable whether the petition states a valid claim of the denial
   of a constitutional right and that jurists of reason would find it debatable
   whether the district court was correct in its procedural ruling.” Id. at 484. A
   COA inquiry is a “threshold question [that] should be decided without full
   consideration of the factual or legal bases adduced in support of the claims.”
   Buck v. Davis, 137 S. Ct. 759, 773 (2017) (internal quotation marks and
   citation omitted).    Villalobos-Alcala has not made such a showing.
   Accordingly, his COA motion is DENIED.
          To the extent that a COA is required to appeal the denial of the motion
   for transcripts, it is DENIED. Alternatively, if a COA is not required, see,




                                         2
Case: 21-50538      Document: 00516424742           Page: 3   Date Filed: 08/09/2022




                                     No. 21-50538


   e.g., See Harbison v. Bell, 556 U.S. 180, 183 (2009), the denial of the motion
   for transcripts is AFFIRMED, see 28 U.S.C. § 753(f).
          As Villalobos-Alcala fails to make the required showing for a COA on
   his constitutional claims, we do not reach whether the district court erred by
   denying an evidentiary hearing. See United States v. Davis, 971 F.3d 524, 534-
   35 (5th Cir. 2020), cert. denied, 142 S. Ct. 122 (2021).




                                          3